Citation Nr: 9914640	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-40 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to waiver of loan guaranty indebtedness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969.  
This case was remanded by the Board in June 1998.  

Prior to September 1995, the veteran's official mailing 
address for VA purposes was shown to be on [redacted] in 
Houston, Texas.  In September 1995, the veteran requested an 
extension of time to submit his substantive appeal in this 
case and also advised the RO that his new mailing address was 
on [redacted] in Houston.  Later in September 1995, he was 
advised at the [redacted] address that his request for an 
extension was granted.  In December 1995, the veteran filed 
his substantive appeal with the RO and requested a travel 
board hearing.  The veteran's address at that time was again 
shown as being on [redacted].  A copy of a lease subsequently 
submitted by the veteran shows that he was to occupy the [redacted] 
residence from July 1995 through June 1996 and month to 
month thereafter.  

A review of the record shows that subsequent to September 
1995, all but one of the letters mailed to the veteran by the 
RO were sent to the veteran's old address on [redacted].  
In May 1998, two such letters were returned to the RO by the 
Postal Service with one of them containing a notice that the 
veteran's correct current address was on [redacted] in 
Houston.  

In June 1998, the undersigned remanded this case so that the 
travel board hearing requested by the veteran on his 
substantive appeal could be scheduled and conducted.  

In March 1999, a letter scheduling the requested travel board 
hearing was sent to the veteran at the [redacted] 
address.  No response was received from the veteran and he 
did not show up in April 1999 for the scheduled hearing.  The 
case was thereafter returned to the Board for further 
appellate review.  


REMAND

The Board notes that the amount of the veteran's loan 
guaranty debt was originally reported by the Committee on 
Waivers and Compromises in February 1995 as $4,890.46; 
however, in the Statement of the Case in August 1995 it was 
increased to $5,090.46 without explanation.  The reason for 
these two different figures is not clear from the present 
record and thus, the exact amount of the veteran's debt needs 
to be clarified.  

Further, as set out above, it is unclear whether the post-
1995 correspondence concerning the veteran's hearing request 
ever reached him.  Prior to 1999, all such correspondence is 
shown to have been mailed to an incorrect address on 
[redacted].  The last notification sent to the veteran 
in March 1999 was sent to the [redacted] address, but 
was based on information received from the Postal Service 
almost a year earlier in May 1998.  

While the veteran is responsible for keeping the VA advised 
of his current address, there is insufficient evidence of 
record to show that he has not done this, since he could 
still be living at the [redacted] address.  While the Postal 
Service provided a different address in 1998, the veteran's 
name is not an unusual one and one might question whether the 
individual living on [redacted] is the particular 
veteran bringing this appeal.  In this regard. The Board also 
notes that the clerical mistakes of the RO in sending all 
pre-1999 hearing correspondence to an incorrect address was 
instrumental in causing this due process problem, which, in 
the opinion of the Board, should be corrected.  Thus, an 
attempt to ascertain the veteran's current address and to 
advise him of his right to the requested hearing should be 
undertaken prior to further appellate review.  

The Board also notes that the veteran's last financial 
statement, which indicated he had remarried in 1994 was 
received from his representative in July 1995 and was 
unsigned.  The veteran's financial situation and/or marital 
status may well have changed since that time.  A current 
financial statement based on his current marital status would 
be beneficial in considering his request for waiver.  

Accordingly, the case is being remanded for the following 
actions:

1.  The RO should add to the record an 
explanation of how the exact amount of 
the veteran's loan guaranty debt was 
calculated.  

2.  The RO should attempt to determine 
the veteran's current correct address by 
all appropriate means to include 
contacting his service representative.  
All attempts to locate the veteran, 
whether successful or unsuccessful, 
should be documented in the record.  If 
the attempt is unsuccessful, the case 
should then be returned to the Board for 
further appellate review.  

3.  If the attempt to locate the veteran 
is successful, he should be asked if he 
still desires the requested hearing and, 
if so, such hearing should be scheduled 
and conducted.  If the veteran does not 
desire the hearing, then he should so 
state in writing and this statement 
should be added to the record.  

4.  The veteran should also be asked to 
furnish a detailed account of his 
family's current financial situation and 
his current marital status.  This should 
include monthly income from all sources, 
monthly expenses, short and long term 
debts and all assets.  The veteran should 
also be advised of the importance of 
furnishing such information in 
conjunction with his request for waiver.  

5.  Thereafter, the RO should review the 
claims and loan guaranty files to ensure 
that all of the foregoing requested 
development has been completed.  If not, 
the RO should implement corrective 
procedures.  After undertaking any 
development deemed appropriate in 
addition to that specified above, the 
Committee on Waivers and Compromises 
should readdress the veteran's request 
for waiver to include consideration of 
any hearing testimony or additional 
information added to the record.  

If the veteran's request for waiver is not granted to his 
satisfaction, then the veteran and his representative should 
be furnished a supplemental statement of the case.  After 
providing an adequate opportunity for response, the case 
should be returned to the Board for further appellate review, 
if in order.  

The purpose of this REMAND is obtain clarifying information 
as well as to ensure due process.  No action is required on 
the part of the veteran until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

